Title: To Benjamin Franklin from Stephen Marchant, 29 September 1779
From: Marchant, Stephen
To: Franklin, Benjamin


Sr/
Dunkirk Sepr. 29th. 1779
I take the Earliest Opportunity of Acquainting your Excellency of my Safe Arrival at Dunkirk in the Black prince. After Dangers both from the Enemy and bad weather, we are Safe Arrived and hath ten prisoners in Dunkirk Goal. I am just setting off to Ostend to take the Command of a Frigate of 26 Guns called the Countess of Berigin, but expects in a few Days to have the pleasure of Waiting upon yr. Honoure. Excellency at Passy with the Journal of my whole Cruize along with me we burnt in the Last Cruize Some of the Enemy’s Ships, run others ashore the whole Account of which I shall with all Expedition Carry with me to Paris as soon as I return from Ostend, my kind Compts. to yr Excellencies Nephew and the rest of the American Gentlemen at Paris I remn. with all Duty yr. Excellencies most Obedient Hhble. Sert.
Stephen Marchant
 
Addressed: To / His Excellency / Benjamin Franklin, Minister / for the United States of North America / at the Court of France / at Passy / near Paris
Notation: Capt. Marchant Sept 29. 1779
